      Case 1:19-cr-00606-SHS Document 73 Filed 12/23/20 Page 1 of 2




                                                         December 23, 2020

BY EMAIL & ECF

Honorable Sidney H. Stein                                      MEMO ENDORSED, p. 2
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

        Re:     United States v. Delowar Hossain ,
                19 Cr. 606 (SHS)

Dear Judge Stein:

        We write to respectfully seek a modification of Delowar Hossain’s bail conditions to
permit him to spend the upcoming Christmas holiday with his children at Moksha Mahant’s
house, 179 Tonnele Avenue, Apt. 1, Jersey City, NJ, 07306. Ms. Mahant is one of the five
co-signers on Mr. Hossain’s $250,000 personal recognizance bond. Specifically, Mr. Hossain
requests the Court’s permission to leave his home at 8:00 AM on Friday, December 25,
2020, go straight to Ms. Mahant’s house, and return home by midnight the same day.

          The government defers to Pre-Trial Services regarding Mr. Hossain’s request.
Undersigned counsel consulted with Pre-Trial Officer Bernisa Mejia (copied) who explained
that this outing falls under Pre-Trial Services’ general policy opposing social exceptions for
defendants under home confinement. 1 However, Officer Mejia also stated that Mr. Hossain
is in full compliance with all of his bail conditions, and that Pre-Trial Services will of course
abide any Court-ordered bail modification.
                                                          Respectfully Submitted,
Cc:       AUSA David Denton
          AUSA Jessica Fender

        Pre-Trial Officer Bernisa Mejia                  Amy Gallicchio
                                                         Andrew J. Dalack
                                                         Assistant Federal Defenders
                                                         (212) 417-8728/8768

1
  Notably, there is a compelling argument to be made that Christmas is as important a
holiday for Muslims (like Mr. Hossain) as it is for Christians, and that it is more appropriate
for Pre-Trial Services to view Mr. Hossain’s request as a religious one. Muslims believe in
the virgin birth of Jesus of Nazareth just as much as Christians do, and the Virgin Mary (or
Mariam, as she is known in the Quran) is the most important woman in Islam. Indeed, there
is more discussion of the Virgin Mary in the Quran than in the Bible, and her story is related
through seven chapters, including one named after her. See Esposito, John. What Everyone
Needs to Know About Islam. New York: University Press, 2002. P31.; cf. Stowasser, Barbara
Freyer, “Mary”, in: Encyclopaedia of the Qurʾān, General Editor: Jane Dammen McAuliffe,
Georgetown University, Washington DC.
    Case 1:19-cr-00606-SHS Document 73 Filed 12/23/20 Page 2 of 2
Defendant's request to leave his home at 8:00 a.m. on Friday, December 25, 2020, go straight to Ms.
Mahant’s house, and return home by midnight the same day is granted.

Dated: New York, New York
       December 23, 2020
